Citation Nr: 1200945	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  06-21 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for residuals of a left leg fracture.

6.  Entitlement to service connection for a left leg disorder.

7.  Entitlement to service connection for a right leg disorder.

8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection for a right foot disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and July 2008 Regional Office (RO) in San Diego, California rating decisions.

Initially, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is raised by the record.  In an October 2008 statement, the Veteran claimed that his bilateral hernia disability prevented him from obtaining employment.  Even though he has not appealed the TDIU issue, the Court held in Rice that when the issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating.  As such, the issue is properly before the Board.  

The Veteran had a video conference hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of that proceeding has been associated with the claims file.

The claims were remanded by the Board for additional development in April 2010.  The requested development having been completed, the matter again is before the Board.

As will be discussed in greater detail below, the Veteran's original claim involving his left leg was for residuals of left leg fracture.  During VA examination and VA and private treatment, however, the Veteran's primary reported symptoms involve radiating pain from his back into his left leg.  As such, the Board has split this claim into two separate issues, and such issues will be discussed separately in greater detail below.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current left shoulder disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a current right shoulder disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a current left knee disability that is etiologically related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that the Veteran has a current right knee disability that is etiologically related to a disease, injury, or event in service.

5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current left lower extremity radiculopathy was caused by his service-connected low back disability.

6.  The preponderance of the evidence is against finding that the Veteran has a current left leg disability, to include residuals of an in-service fracture, other than the above noted left lower extremity radiculopathy, that is etiologically related to a disease, injury, or event in service.

7.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right lower extremity radiculopathy was caused by his service-connected low back disability.

8.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current left foot disability, specifically calluses, is etiologically related to a disease, injury, or event in service.

9.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current right foot disability, specifically calluses, is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A right shoulder disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A left knee disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A right knee disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

5.  Resolving doubt in favor of the Veteran, his left lower extremity radiculopathy was caused by his service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §  3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  A left leg disability, other than lower extremity radiculopathy, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

7.  Resolving doubt in favor of the Veteran, his right lower extremity radiculopathy was caused by his service-connected low back disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §  3.310(a) (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

8.  Resolving doubt in favor of the Veteran, his calluses of the left foot were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

9.  Resolving doubt in favor of the Veteran, his calluses of the right foot were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable decision herein as to the issues of entitlement to service connection for bilateral lower extremity radiculopathy and bilateral foot disability, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

With respect to the Veteran's other service connection claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in January 2004, March 2006, November 2007, and June 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Board has considered the Veteran's July 2011 statement wherein he requested that the claims be remanded to consider additional treatment records, in relevant part, for his bilateral shoulders.  In that regard, the Board observes that VA treatment records up to July 2011 were associated with the claims file at the time of the last supplemental statement of the case (SSOC).  As those records included treatment for shoulder problems through June 2011 and the Veteran had not specifically indicated relevant treatment records beyond that date, the Board concludes that a remand for additional records is not necessary.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, pursuant to the April 2010 Board remand, the Veteran was afforded a VA examination in November 2010.  At that time, the examiner concluded that the Veteran did not have a current disability of the right shoulder, right leg, or left leg, based on review of the claims file, interview of the Veteran, physical examination, and diagnostic testing.  The Board, therefore, finds the November 2010 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the November 2010 VA examination, and the subsequent readjudication of the Veteran's claims, the Board finds that there has been substantial compliance with its April 2010 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because arthritis was not medically diagnosed within one year of discharge.    

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's October 1978 entrance examination showed normal upper and lower extremities and feet.  In May 1979, the Veteran fractured his left ankle while parachuting with the Navy Parachuting Club.  In October 1980, the Veteran stated that he slipped and fell while running, hurting his back.  He experienced shortness of breath for a few minutes, as well as coughing.  Examination was normal.  In March 1981, following a motor vehicle accident the Veteran reported left shoulder and right knee pain.  On examination, the Veteran had full range of motion, but there was some tenderness to the left shoulder on palpation and an abrasive laceration on the lateral aspect of the insertion of the quadriceps on the right femur.  The diagnosis was contusion of the left shoulder and abrasion and contusion of the right knee.  In November 1981, the Veteran stated that he had been in good health, until he began to experience headaches and frequent, loose stool.  In November 1984, the Veteran experienced what he described as a whiplash type injury as a result of a motor vehicle accident.  On examination, there was slight pain to palpation of the right trapezius muscle.  X-rays of the cervical spine were normal.  At the time of the Veteran's August 1985 separation examination, the Veteran reported a history of swollen or painful joints, specifically occasional right knee and elbow tenderness.  In addition, he reported a fractured left ankle in May 1979 and calluses on the feet.  He noted a history of painful or "trick" shoulder or elbow, but specifically noted that the report applied only to the elbow tenderness noted above.  The Veteran's August 1985 separation examination indicated normal examination of the upper extremities, lower extremities, and feet.

Following service, there is no objective evidence the Veteran sought treatment for orthopedic problems until 1999.  In June 1999, the Veteran first reported low back pain that radiated into the bilateral lower extremities, with onset about one and a half years previously.  At that time, the Veteran did not report problems with his shoulders, knees, or feet.  Physical examination in July 1999 indicated normal shoulders, back, knees, ankles, and feet.  Subsequently, the Veteran was diagnosed with sciatica of the bilateral lower extremities, based on tenderness in the sciatic notch, positive straight leg raises, a dropped Achilles reflex on the left, and hypoactive reflexes at the knees.  He was treated with epidural steroid injections, as recently as November 2000.  In December 2003, the Veteran reported an in-service left ankle fracture and left leg and back problems from service.  In January 2004, the Veteran was assessed with chronic low back pain with left lower extremity sciatica.  A January 2006 MRI showed multi-level degenerative changes to the low back and that a moderate sized posterior protrusion at the L5-S1 level exerted mass effects on both S1 nerve roots.  In May 2006, the Veteran was diagnosed with bilateral S1 radiculopathy, although on examination sensation was intact with very slightly decreased lower extremity muscle strength of 5- out of 5.  In another May 2006 VA treatment record the Veteran reported intermittent bowel and bladder dysfunction as a result of his radicular pain.

In support of his claims, the Veteran submitted an August 2007 letter from his private treating physician.  The physician stated that the Veteran had been complaining of chronic pain in the back, legs, knees, shoulders, feet, ears, eyes, and a case of recurring hernia.  As to etiology, the physician stated that he believed the Veteran's back, leg, knee, shoulder, and hernia problems were the direct result of activities engaged in during his military service.  The physician discussed the Veteran's military activities, including his parachuting activities and other physical training regimens.  The physician also noted that the Veteran had been involved in a motor vehicle accident in service wherein he had injured his back.  The physician also observed that the Veteran's physical trauma occurred while he was young and developing physically and, as can be case in such instances, that when the body healed it did so abnormally causing a lifetime of chronic pain.  The same physician also submitted additional letters with the same opinion as to etiology.

In January 2008, the Veteran was afforded a VA examination for his low back.  On examination of the lower extremities, the Veteran had normal reflexes and muscle strength, but decreased sensation in the L5 and S1 nerve roots on the left and in the L5 nerve root on the right.    

The Veteran continued to receive treatment for his reported problems.  In February 2010, the Veteran was seen by an occupational therapist for left shoulder pain, including chronic rotator cuff and degenerative joint disease.  In March 2010, the Veteran had normal reflexes and intact sensation to light touch, but slightly decreased muscle strength of 4 out of 5 in the bilateral lower extremities.  

The Veteran was afforded a VA examination for his orthopedic complaints in November 2010.  The examiner noted review of the claims file.  The examiner specifically discussed medical evidence of record, including the multiple opinion letters provided by the Veteran's private physician.  The examiner also extensively discussed the Veteran's relevant service treatment records.  The Veteran reported bilateral in-service shoulder problems due to his parachuting accident and having to drag heavy chains.  The Veteran stated that he did not have a profile for his shoulders during service.  The Veteran conceded that he did not receive care for his shoulders for many years after service, although he saw the chiropractor intermittently.  He indicated that he believed he had physical therapy for his shoulders about two years previously.  The Veteran reported soreness and stinging in the shoulders, as well as pain, stiffness, crepitation, and swelling.  Contemporaneous x-rays showed minimal degenerative changes with possible tendinous calcification of the left shoulder and negative findings for any right shoulder disability.  Based on the foregoing and physical examination, the examiner diagnosed no current right shoulder disability and mild degenerative joint disease of the left shoulder.  As to etiology of the left shoulder, the examiner stated that it was less likely than not caused by the result of activities during military service.  As to rationale, the examiner indicated that the Veteran reported in-service pain due to using crutches and pulling chains.  The examiner noted that the Veteran did not have ongoing care for left shoulder problems in service or complain of a history of left shoulder problems on his separation examination.  The examiner noted that the Veteran's primary physician had been treating the Veteran for shoulder pain, but did not note any shoulder diagnosis.  After service, the Veteran had worked as a rural postal carrier, which involved significant arm and shoulder motion

As to his knees, the Veteran stated that he strained his left knee in service, but did not seek treatment.  The Veteran reported physical therapy for the knees with no improvement.  He reported treatment about two years after service while in Trinidad for instability of the left knee and was given a brace.  The Veteran reported four episodes of swelling, pain, crepitation, stiffness, and giving out per year.  He used a cane intermittently.  Contemporaneous x-rays showed minimal degenerative change of the left knee and mild degenerative change of the right knee.  Based on the foregoing and physical examination, the examiner diagnosed bilateral mild degenerative joint disease of the knees.  As to etiology of the bilateral knees, the examiner stated that they were less likely than not caused by the result of activities during military service.  As to rationale, the examiner noted no evidence of ongoing care for the Veteran's knees in service, but did note the left leg fracture.  After service, the Veteran was not seen for treatment within several years of separation.  Given the symmetric nature of the degenerative arthritis, the examiner concluded that it was not the type of damage that would have occurred due to the Veteran's military service.

As to his bilateral legs, the Veteran reported his in-service left leg fracture and denied any right leg injury.  He currently experienced back pain that radiated down the bilateral legs.  On physical examination, reflexes, muscle strength, and sensation were normal bilaterally.  As will be discussed below, a contemporaneous EMG study found no evidence of radiculopathy or polyneuropathy, although there was evidence of poor effort.  Based on the foregoing and physical examination, the examiner concluded that the Veteran did not have a current disability of either the right or left leg.

As to the Veteran's feet, he reported developing pain in service due to climbing stairs and that he developed a callus over the right fifth metatarsal phalangeal joint.  After service, he had continued arch pain, but did not seek any treatment for the problem.  He also required pedicures and massages for continued calluses bilaterally.  Currently, the Veteran reported bilateral calluses and occasional mostly lateral right foot pain.  The examiner noted bilateral calluses.  Contemporaneous x-rays were negative for the feet bilaterally save for calcification of the Achilles insertion, but showed degenerative changes to the right ankle.  Based on the foregoing and physical examination, the examiner diagnosed bilateral calluses of the feet.  As to etiology of the bilateral feet, the examiner stated that they were less likely than not caused by the result of activities during military service.  As to rationale, the examiner stated that calluses were not documented during military service or documentation of care at exit or following service.

At the above referenced November 2010 EMG, the Veteran reported radiating pain bilaterally, some numbness in the lateral feet, fall due to loss of sensation in the left leg and giving out of the right leg.  The Veteran had give way weakness on muscle strength testing, but there was obvious poor effort.  In addition, there were hypoactive reflexes for the left Achilles, but otherwise normal lower extremity reflexes.  There was decreased sensation to light touch in the bilateral lateral feet. The monopolar needle examination showed multiple instances of poor effort.  The overall impression was a borderline study.  During June 2011 treatment for bilateral shoulder pain, the occupational therapist concluded that the pain was attributable to postural changes, including sitting incorrectly at work, and was taught exercises to improve his posture.  

Bilateral Feet

The Veteran alleges he has current a bilateral foot disability due to his military service.  The crucial inquiry, therefore, is whether the Veteran has a current bilateral foot disability that was caused or aggravated by his military service.  Resolving all doubt in the Veteran's favor, the Board concludes that he does.

As noted above, the Veteran reported a history of bilateral calluses of the feet at his August 1985 separation examination, after denying a history of foot problems at entrance into service.  During his November 2010 VA examination the examiner noted current bilateral calluses.  Thus, there are documented in-service callus issues and a current diagnosis of bilateral foot calluses.

Moreover, the Veteran has reported ongoing problems with his feet beginning in and continuing from service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of foot pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Indeed, the Board acknowledges that the Veteran may be capable of diagnosing physically observable non-complex disorders, such as foot calluses.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  When a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Thus, the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  Given the Veteran's in-service reports of a history of calluses at the time of his separation examination, his reports of continuity of calluses treated with massages and pedicures, and the November 2010 VA examiner's diagnosis of bilateral foot calluses, the Board concludes that the evidence is at least in relative equipoise as to whether his current bilateral foot calluses are related to the Veteran's military service.  Unlike certain other of the Veteran's claims, the Board does not find it troubling that the private and VA treatment records do not include complaints of or treatment for his claimed disability.  As the Veteran reported, massage and pedicures successfully treated his condition to the degree that medical treatment was not required.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his or her claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for bilateral foot calluses.

Bilateral Legs

The Veteran also has brought a claim for a bilateral leg disability.  Initially, the Board notes that the Veteran's leg claim originally was styled as residuals of left leg fracture.  As will be discussed in greater detail below, the medical evidence of record does not indicate any current left leg residuals attributable to his in-service fracture.  The Veteran does, however, have considerable evidence of bilateral lower extremity sciatica caused by his service-connected low back disability.

In that regard, any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The April 2010 Board decision granted entitlement to service connection for a low back disability and a June 2010 rating decision effectuated that grant, assigning a 10 percent rating for lumbosacral strain from December 31, 2003.  

As discussed above, the Board recognizes that the November 2010 EMG study and VA examination report concluded that the Veteran did not have current bilateral radiculopathy or polyneuropathy.  The Board notes, however, that multiple VA and private treatment records have diagnosed bilateral sciatica or radiculopathy, based on objective evidence of decreased sensation, decreased muscle strength, decreased reflexes, and/or numbness.  During the Veteran's January 2008 VA examination, for example, the examiner found evidence of decreased sensation at the L5 and S1 nerve roots on the left and the L5 nerve root on the left.  Significantly, a January 2006 MRI showed a moderate sized protrusion exerting mass effect on both S1 nerve roots.  Based on this MRI, a private physician diagnosed bilateral S1 radiculopathy in May 2006.  Additional prior and subsequent records also include diagnoses of bilateral radiculopathy or sciatica that have been attributed to the Veteran's service-connected low back disability.  Thus, there are multiple clear diagnoses of bilateral lower extremity radiculopathy during the appellate time period.  While the Board finds the medical evidence of poor effort problematic, as noted, multiple private and VA medical treatment providers have found objective evidence of symptoms of bilateral radiculopathy and these conclusions are supported by the MRI evidence of record.  As such, entitlement to service connection for bilateral lower extremity radiculopathy is warranted.

In summary, there are conflicting medical opinions of record as to a diagnosis of bilateral lower extremity radiculopathy or sciatic during the appellate period that are competent and probative.  These opinions rely on a basis and rationale discussed therein.  In light of these conflicting medical opinions, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a diagnosis of bilateral lower extremity radiculopathy during the appellate time period that was caused by his service-connected low back disability.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for bilateral lower extremity radiculopathy.

Residuals of Left Leg Fracture

The Board also has considered whether the Veteran has any symptoms not contemplated by the above grant of service connection for radiculopathy.  As noted above, the Veteran's original left leg claim was for residuals of his left leg fracture.  As discussed above, in May 1979 the Veteran fractured his left ankle and had a cast covering his ankle and leg.  As there is no evidence of left leg fracture, the Board presumes that the Veteran's claim involved residuals of the left ankle fracture.  VA and private treatment records do not indicate ongoing treatment for left ankle problems or left leg problems other than the radiculopathy/sciatica discussed above and knee symptomatology discussed below.  During his November 2010 VA examination, the Veteran reported intermittent pain and swelling of the left ankle.  X-rays of the left ankle, however, were negative, as was physical examination.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has any current residuals of his in-service left ankle fracture, claimed as left leg fracture.  Indeed, as noted above, the record reflects that the November 2010 VA examiner found no left leg or ankle disability at any point during the Veteran's appeal, despite considering the Veteran's assertions of ongoing left ankle and leg problems, but instead concluded that based on physical examination and x-ray evidence that the Veteran did not have a current left ankle or leg disability.  

In addition, the Board recognizes that the Veteran does experience left ankle and leg pain and associated swelling of the ankle; however, the Board notes that symptoms such as pain and swelling do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, both physical examination and x-rays were negative for underlying pathology.

There is no medical or competent lay evidence of current residuals of his in-service left ankle fracture, claimed as left leg fracture.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for residuals of left leg fracture must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Shoulder

The Veteran contends that he has a right shoulder disability caused or aggravated by his military service.  Based on the evidence of record, the Board concludes he does not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a current right shoulder disability related to his military service during any period of his appeal.  Indeed, as noted above and discussed below, the record reflects that the November 2010 VA examiner found no right shoulder disability at any point during the Veteran's appeal, despite considering the Veteran's assertions of ongoing right shoulder problems, but instead concluded that based on physical examination and x-ray evidence that the Veteran did not have a current right shoulder disability.  

The Board acknowledges the August 2007 private physician's letter linking current bilateral shoulder problems to the Veteran's military service, specifically to the use of crutches during service.  The physician, however, did not note a specific right shoulder disability and private and VA treatment records do not otherwise demonstrate a current right shoulder disability at any point during the appellate time period.

The Board has also considered the Veteran's claim that he has a right shoulder disability caused or aggravated by his military service.  As discussed above, the Veteran is competent to report physical symptoms and other evidence of symptomatology, such as pain and weakness, and his testimony in that regard is entitled to some probative weight.  The Veteran is not competent, however, to diagnose a chronic right shoulder disability based on right shoulder pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board affords significantly greater probative weight to the November 2010 VA examiner's opinion that the Veteran does not have a current, chronic right shoulder disability.  Given the lack of competent evidence suggesting that the Veteran has a chronic right shoulder disability, the Board finds that the preponderance of the evidence is against granting service connection.

In addition, the Board recognizes that the Veteran does experience right shoulder pain and associated symptomatology; however, the Board notes that symptoms such as pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, both physical examination and x-rays were negative for underlying pathology.

As there is no credible medical evidence of a right shoulder disability at any point during the period on appeal and no indication that the Veteran is competent to render an opinion diagnosing a chronic right shoulder disability or otherwise linking his current conditions to service, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the private physician's letters do not reference a specific right shoulder disability, nor do treatment records from his treatment facility indicate a right shoulder diagnosis at any point during the appellate time period.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Left Shoulder and Bilateral Knees

The Veteran also claims that his current left shoulder and bilateral knee disabilities were caused or aggravated by his active service.  Specifically, the Veteran contends that he injured his left shoulder using crutches after his left ankle fracture and that he injured his knees as a result of multiple parachute landings and his in-service job duties.

As discussed above, the Veteran has current left shoulder and bilateral knee disabilities.  As such, the critical question is whether any current left shoulder or bilateral knee disability was caused or aggravated by the Veteran's military service.  Based on the evidence of record, the Board concludes they were not.

The Board finds the opinions expressed in the November 2010 VA examiner's report credible and probative.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examining physician discussed the absence of any ongoing complaints or treatment in service and his post-service job as a rural postal carrier.  In addition, as to the knees the examiner concluded that the consistent bilateral nature of the Veteran's current arthritis was not consistent with the Veteran's reported in-service problems.  The examiner noted that the August 2007 private physician's letter attributed shoulder and knee problems to the Veteran's military service, but did not provide a diagnosed disability of the knees or shoulder to specifically attribute to service.  Based on all the evidence, the examiner concluded that it less likely than not that the Veteran's current left shoulder and bilateral knee disabilities were caused or related to his military service.  The examiner's conclusion is fully explained and consistent with the evidence of record.  

By contrast, the Board finds the August 2007 and other letters provided by the Veteran's private physician of significantly less probative value.  In that regard, the Board notes that the August 2007 letter indicated that the Veteran had been complaining of shoulder and knee problems since beginning treatment with the physician.  The physician's provided records, however, do not support this statement.  Specifically, the first treatment record provided, from June 1999, indicated complaints of low back problems, including radiating pain.  At that time, there is no indication that the Veteran reported left shoulder or bilateral knee problems.  Indeed, a July 1999 record from the private physician's office indicated normal shoulders and knees on examination.  Moreover, the private treatment records indicate minimal, if any, complaints of or treatment for shoulder or knee problems over the ensuing years.  Given the absence of the claimed complaints of left shoulder and bilateral knee problems in the private medical records, the Board finds the August 2007 and other letters from the Veteran's private physician of extremely little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts contradicted by other facts of record).  The Board acknowledges that it found the August 2007 letter credible and probative in its April 2010 decision with respect to the issue of entitlement to service connection for a low back disability.  As discussed above, however, unlike his left shoulder and bilateral knees the Veteran did consistently complain about low back problems during his documented treatment with the private physician.

The Board has considered the Veteran's reports of a continuity of knee and shoulder problems from service and treatment for knee problems shortly after separation from service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his continuity of knee and shoulder problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In that regard, as discussed above, the Veteran denied shoulder or knee problems at separation from service in August 1985.  Furthermore, he did not report shoulder or knee problems for multiple years during treatment for back problems beginning in June 1999.  Indeed, examination of the knees and shoulders was normal in July 1999.  In addition, and as discussed by the November 2010 VA examiner, after service the Veteran worked for many years as a rural postal carrier, which involved significant physical job duties.  The first record of the Veteran experiencing knee or shoulder problems was not until filing his claim with VA for compensation benefits in December 2003.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of shoulder and knee problems from service.  Rather, the Veteran specifically denied shoulder or knee problems at the time of his separation examination in August 1985.  In addition, the first medical treatment records in the claims file indicate that for multiple years, beginning in 1999, the Veteran received treatment for low back problems that included pain radiating into the lower extremities.  During that time, however, the Veteran failed to report any knee or shoulder problems and, indeed, medical examination of the knees and shoulders was normal.  The Board does not find it credible that if he had been experiencing ongoing knee and shoulder problems he would not have reported such problems during his multiple treatments for low back problems.  Regardless of whether the Veteran is purposely mischaracterizing the events in service or unintentionally doing so, the ultimate conclusion is that his current statements regarding continuity of knee and shoulder problems from service are simply not credible evidence.

The Board also has considered the Veteran's contention that he sought treatment for knee problems within several years of separation from service.  Even were the Board to deem such reports credible they do not establish a continuity of knee problems or a link to military service, in light of the Veteran's denial of knee problems at separation from service.  

In conclusion, the November 2010 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for the opinion provided.  The Veteran's representations of a continuity of knee and shoulder problems from service are refuted by the record and deemed less than credible.  In addition, the Board finds the private physician's reports of continuity of complaints and treatment for shoulder and knee problems refuted by the record and of extremely limited probative value.  Thus, the Board finds the November 2010 VA opinion to be competent and the most persuasive of record.  As such, service connection for the claimed disabilities is not warranted.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for left knee disorder is denied.

Entitlement to service connection for right knee disorder is denied.

Entitlement to service connection for left lower extremity radiculopathy is granted.

Entitlement to service connection for residuals of left leg fracture is denied.

Entitlement to service connection for right lower extremity radiculopathy is granted.

Entitlement to service connection for left foot calluses is granted.

Entitlement to service connection for right foot calluses is granted.


REMAND

Finally, the Veteran also has raised a claim of entitlement to TDIU.  With respect to such claims, the law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).  Prior to this decision, the Veteran was service-connected for status post bilateral inguinal hernia repair, rated at 30 percent disabling; lumbosacral strain, rated as 10 percent disabling; and ilioinguinal nerve entrapment syndrome, left associated with status post bilateral inguinal hernia repair, rated as 10 percent disabling.  In addition, as discussed above, the Board is granting entitlement to service connection for bilateral foot and bilateral lower extremity radiculopathy disabilities.  In implementing this grant, the RO will assign a disability rating and effective date for the disabilities.  Under such circumstances, the Veteran's claim for TDIU is impacted by the outcome of these ratings and is therefore inextricably intertwined with the implementation of the grants of service connection.  As such, the TDIU claim must be remanded to the agency of original jurisdiction (AOJ) for reconsideration after the Veteran has been assigned a disability rating and effective date for his bilateral foot calluses and bilateral lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

Following the assignment of a disability rating and effective date for the Veteran's bilateral foot calluses and bilateral lower extremity radiculopathy, readjudicate the Veteran's claim for TDIU.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


